Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of drug possession and smuggling. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to his inmate account. We note that, although not mentioned in the Attorney General’s letter, “any loss of good time incurred by petitioner as a result of the determination *1258should be restored” (Matter of Hayes v Annucci, 122 AD3d 992, 992 [2014] [internal quotation marks and citation omitted]).
McCarthy, J.P., Garry, Devine and Clark, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.